IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                  November 9, 1999 Session

        COUNTY OF SAN MATEO, CALIF. v. MURRAY GREEN, SR.

                     Appeal from the Circuit Court for Lawrence County
                          No. CC-48-96     Jim T. Hamilton, Judge



                   No. M1999-00112-COA-R3-CV - Filed February 14, 2001


Appellant appeals the enforcement of a 1983 California judgment for reimbursement for public
assistance provided to his children through 1982. Because the judgment expired under the applicable
statutes of limitation in both California and Tennessee before this enforcement action was brought,
we find that Appellant had a vested right in that defense and reverse the trial court’s judgment.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                 Reversed and Remanded

PATRICIA J. COTTRELL , J., delivered the opinion of the court, in which WILLIAM C. KOCH , JR., J., and
WILLIAM B. CAIN , J., joined.

David Comer, Lawrenceburg, Tennessee, for the appellant, Murray Green, Sr.

Paul G. Summers, Attorney General and Reporter, Stuart Wilson-Patton, Assistant Attorney General,
Nashville, Tennessee, for the appellee, County of San Mateo, Calif.

                                             OPINION

        The five children of Murray Green, Sr. (“Mr. Green”) received public assistance in San
Mateo County, California (“San Mateo”) between 1977 and 1982. San Mateo sought reimbursement
for that assistance from Mr. Green, resulting in a default judgment entered on January 24, 1983, by
the Superior Court of California, County of San Mateo. That judgment provided, “defendant shall
reimburse the County of San Mateo the sum of $21,931.20 for public assistance paid for the support
of said children during the period from November 1, 1977 to and including March 31, 1982.”

       Mr. Green, a Tennessee resident, does not contest the validity of the judgment at the time it
was entered. He made some payments and by 1996 had reduced his obligation to $12,916.18. An
“IRS Intercept”of $394 further reduced the obligation.
        San Mateo, with assistance from the State of Tennessee, filed this action in April of 1998.1
Thus, San Mateo sought in 1998 to enforce the 1983 judgment for reimbursement for public
assistance provided through 1982.2 Following a hearing, at which Mr. Green argued that San Mateo
was time barred from enforcing the judgment, the court held that the judgment was enforceable
under Tennessee law. The court ordered Mr. Green to pay $12,522.18, which represented the
original judgment, minus payments already made. The order was stayed pending this appeal.

       A valid judgment from another state (a “foreign judgment”) is entitled to full faith and credit
in Tennessee's courts. See U.S. Const. art. IV, § 1; Tenn. Code Ann. § 26-6-104 (2000) (effect and
treatment of foreign judgments). The determinative issue in this case is whether the 1983 California
judgment was still valid, or enforceable, when collection was sought fifteen years later. That
question must be answered by reference to the applicable statutes of limitations.

       Our Supreme Court has stated that the purpose of a statute of limitation is “to compel the
exercise of a right of action within a reasonable time.” Hackworth v. Ralston Purina Co., 381 S.W.
2d 292, 294 (Tenn. 1964). Further,

         Statutes of limitations are intended to promote timely and efficient litigation of
         claims. . . . The expiration of a limitations period extinguishes a potential plaintiff’s
         cause of action and also creates a right in the would-be defendant to insist on that
         statutory bar. This right to be free from a claim upon which the statute of limitations
         has expired is as important as an aggrieved party’s right to file an action.

51 AM . JUR. 2D Limitation of Actions § 2 (2000).

       We review the trial court’s determination de novo. “Construction of a statute and its
application to the facts of the case is an issue of law, and our standard of review, therefore, is de
novo without any presumption of correctness given to the trial court's conclusions of law.” Lavin
v. Jordan, 16 S.W.3d 362, 364 (Tenn. 2000) (citations omitted).

        We must first determine which state’s limitations statute should be applied. The parties do
not disagree that both federal and state law provide the applicable choice of law guidelines and do
not disagree on which statutes are applicable. The federal law states, “In an action to enforce arrears
under a child support order, a court shall apply the statute of limitation of the forum State or the State
of the court that issued the order, whichever statute provides the longer period of limitation.” 28
U.S.C.A. § 1734B(h)(3). Tennessee’s choice of law statute is consistent. It provides, “In a
proceeding for arrearages, the statute of limitations under the laws of this state or of the issuing state,
whichever is longer, applies.” Tenn. Code Ann. § 36-5-2604(b) (Supp. 2000).


         1
           The State had apparently previously filed this action in 1996. That action was dismissed, although the reason
for the dismissa l is not part of the re cord be fore us.

         2
             These children were 29 to 36 years old when the instant action was brought in 1998.

                                                           -2-
         The parties also do not disagree that the California statute of limitations applicable to this
case is three years because the action is brought by the county for reimbursement, not by the obligee
parent.3 See Cal. Civ. Proc. Code §338(a) (West 2000) (actions on “a liability created by statute”
must commence within three years); County of Riverside v. Burt, 92 Cal. Rptr. 2d 619, 623 (Cal.
App. 4 Dist. 2000) (the state can only recover child support for the three-year period preceding the
commencement of the action); see also County of San Mateo v. Booth, 185 Cal Rptr. 349, 357 (Cal.
App. 1 Dist. 1982) (same). Thus, under California law, the County of San Mateo’s judgment against
Mr. Green, entered in 1983, expired in 1986. San Mateo, having conceded that the judgment is not
enforceable under California law, argues instead that Tennessee law provides a longer limitations
period and allows enforcement of the judgment.

        We agree that Tennessee law provides a longer statute of limitation to be applied to any
action to enforce the judgment against Mr. Green, but do not agree that this action was timely. Tenn.
Code Ann. § 28-3-110(2) (2000), which has not been amended during the relevant period, provides
that “actions on judgments and decrees of courts of record of this or any other state or government”
must be commenced within ten (10) years.4 Tennessee courts have consistently held this statute
applicable to judgments for child support arrearages. See Vaughn v.Vaughn, No. 88-26-II, 1988 WL
68062 at *4 (Tenn. Ct. App. July 1, 1988) (no Tenn. R. App. P. 11 application filed). In Vaughn,
this court distinguished between arrearages which had been reduced to a judgment and later failures
to pay child support pursuant to an ongoing obligation. See id at *3-4. Relying on Tenn. Code Ann.
§ 28-3-110(2), this court found, “Since the arrearage was reduced to judgment in 1974, it follows
that Mrs. Vaughn’s 1986 petition for contempt came too late for the 1974 judgment to be enforced.”
Id. at *4. The court held, however, that no such time limitation applied to a continuing obligation
to provide support. See id.

        This distinction was affirmed in Anderson v. Harrison, No. 02A01-9805-GS-00132, 1999
WL 5057 at *3 (Tenn. Ct. App. Jan. 7, 1999) (no Tenn. R. App. P. 11 application filed), wherein this
court discussed prior opinions regarding the application of the ten-year statute of limitations for


         3
           Under current California law, the custodial parent may obtain and enforce a judgment for past due child support
without time limitation. See West’s Ann. Cal. Fam. Code § 4502 (2000) (a judgment for child, family, or spousal support
“is enforceab le until paid in full and is exempt fro m any requ irement that jud gments be r enewed” ); see also In re
Marriage of Cutler, 94 Cal. Rptr. 2d 156 (Cal. App. 5 Dist. 2000) (mother was not time-barred from collecting past due
support for children who reached th e age of ma jority in 1981 and 1982). At the time the judgment before us was entered
in California, a custodial parent had an ab solute right to co llect child support from the noncustodial parent for ten years
from the time the support was due. See id. at 162. After ten years had passed, a trial court had the discretion to allow
the parent to collect the pa st due amo unts. See id.

         4
            San Mateo argues that it may enforce its judgment in Tennessee based on Tenn. Code Ann. § 28-1-113, which
provides: “The provisions of this title [limitation of actions] do not apply to actions brought by the state of Tennessee,
unless otherwise ex pressly provided .” San M ateo argue s, in essence, that b ecause the S tate of Tennessee is acting on
its behalf, it is entitled to a ll of the protections our legislature has afforded to the State. We cannot agree. Although the
State of Tennessee has provided assistance to San Mateo, that assistance does not convert this matter into an action
“brought by the state of Tennessee.” The “action” was brought by San M ateo in 198 3, and Sa n Mateo now seeks to
collect the jud gment entere d in that action. T hus, Tenn . Code A nn. § 28-1 -113 do es not app ly.

                                                             -3-
enforcing child support orders. See Anderson, 1999 WL 5057 at *3. Noting that in a number of
decisions this court declined to apply the limiting statute to such orders, the Anderson court stated:

       The court recognized an exception to this rule, however, in cases where the child
       support arrearages had been reduced to judgment. In those cases, the court required
       the custodial parent to bring the action for enforcement within ten years of obtaining
       the judgment for arrearages.

Id. (citations omitted). Thus, under Tennessee law, the 1983 judgment against Mr. Green was no
longer enforceable after January of 1993, ten years after it was entered.

        San Mateo argues, however, that a 1997 legislative amendment to the child support statutes
should be applied to this case. That amendment expressly provides, “Judgments for child support
payments for each child subject to the order for child support pursuant to this part shall be
enforceable without limit as to time.” Tenn. Code Ann. § 36-5-103(g) (Supp. 2000). This statutory
amendment was enacted after San Mateo had lost its ability to enforce the judgment against Mr.
Green under either California or Tennessee law. Mr. Green argues that it cannot be applied
retroactively so as to resuscitate a claim that had expired under existing law. We agree that even if
Tenn. Code Ann. § 36-5-103(g) can be interpreted as an amendment to Tenn. Code Ann. § 28-3-
110(2), where arrearage on a child support obligation has been reduced to a judgment, it cannot be
applied retroactively to the 1983 judgment.

       Our Supreme Court has discussed the effect of retroactive legislation as follows:

       Article I, section 20 of the Tennessee Constitution provides that "no retrospective
       law, or law impairing the obligations of contracts, shall be made." We have construed
       this provision as prohibiting laws "which take away or impair vested rights acquired
       under existing laws or create a new obligation, impose a new duty, or attach a new
       disability in respect of transactions or considerations already passed." A "vested
       right," although difficult to define with precision, is one "which it is proper for the
       state to recognize and protect and of which [an] individual could not be deprived
       arbitrarily without injustice."

       In considering whether a statute impairs a vested right under article I, section 20, we
       frequently have observed that statutes which are procedural or remedial in nature may
       be applied retrospectively. In general, a statute is procedural "if it defines the . . .
       proceeding by which a legal right is enforced, as distinguished from the law which
       gives or defines the right." A statute is remedial if it provides the means by which a
       cause of action may be effectuated, wrongs addressed, and relief obtained. We have
       clarified, however, that even a procedural or remedial statute may not be applied
       retrospectively if it impairs a vested right or contractual obligation in violation of
       article I, section 20.



                                                 -4-
Doe v. Sundquist, 2 S.W.3d 919, 923-24 (Tenn. 1999).

        The Tennessee Constitution’s prohibition on retrospective laws includes enactments which
“take away or impair vested rights acquired under existing laws.” Morris v. Gross, 572 S.W.2d 902,
907 (Tenn. 1978). A defendant has a vested right in a statute of limitation once the statutory
limitation period has run without action by the plaintiff. See Ford Motor Co. v. Moulton, 511
S.W.2d 690, 697 (Tenn. 1974). “[I]n Tennessee a defendant has a vested right in a statute of
limitations defense if the cause of action has accrued and the time allotted has expired.” Wyatt v. A-
Best Products Co., Inc., 924 S.W.2d 98, 104 (Tenn. Ct. App. 1995). Thus,

       when a cause of action is barred by a statute of limitation, in force at the time the
       right to sue arose, and until the time of limitation expired, . . . the right to rely upon
       the statute as a defense is a vested right that cannot be disturbed by subsequent
       legislation.

Id. at 103 (citations omitted).

        Because the California judgment expired under California law in 1986 and under Tennessee
law in 1993, the 1997 amendment, Tenn. Code Ann. § 36-5-103(g), cannot be applied retroactively.
Mr. Green has a vested right in his defense that any action on the judgment was barred by the
applicable statutes of limitation, and later-enacted statutes cannot impair that right. Quite simply,
San Mateo waited too long to attempt to enforce its judgment against Mr. Green.

       The judgment of the trial court is reversed, and this case is remanded for such proceedings
as may be necessary. Costs are taxed to the appellee, County of San Mateo, California.



                                                        ___________________________________
                                                        PATRICIA J. COTTRELL, JUDGE




                                                  -5-